Offense, unlawful transportation of intoxicating liquor; penalty, three years in the penitentiary.
No final judgment appears in the record. Without a sentence, which constitutes the final judgment, this Court is without jurisdiction.
The State's motion to dismiss the appeal is granted.
Appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
MORROW, P. J., not sitting.
                    ON MOTION FOR REHEARING.